
	
		I
		111th CONGRESS
		1st Session
		H. R. 141
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require those applying for, and renewing, SCHIP, TAA,
		  and ATAA benefits to present documentation proving both citizenship and
		  identity in order to receive those benefits.
	
	
		1.Requirement for presentation
			 of documentation proving both citizenship and identity in order to receive
			 benefits under SCHIP, TAA, and ATAA
			(a)In
			 generalNotwithstanding any
			 other provision of law, as a condition of receiving benefits under SCHIP, TAA,
			 and ATAA, an individual who is applying for such benefits (including applying
			 for renewal of such benefits) shall present satisfactory documentation
			 providing both citizenship and identity.
			(b)Acceptable
			 documentationThe following shall constitute acceptable
			 documentation for purposes of subsection (a):
				(1)Acceptable
			 primary documentation for identification and citizenship
					(A)A Certificate of
			 Naturalization (DHS Forms N–550 or N–570).
					(B)A Certificate of U.S. Citizenship (DHS
			 Forms N–560 or N–561).
					(2)A combination of
			 an acceptable secondary documentation to verify proof of citizenship and an
			 acceptable documentation to verify identity
					(A)In
			 generalA document described in subparagraph (B) and a document
			 described in subparagraph (C).
					(B)Acceptable
			 documentation to verify proof of citizenship
						(i)A
			 U.S. birth certificate.
						(ii)A
			 Certification of birth issued by the Department of State (Form DS–1350).
						(iii)A
			 Report of Birth Abroad of a U.S. Citizen (Form FS–240).
						(iv)A
			 Certification of Birth Abroad (FS–545).
						(v)A
			 U.S. Citizen I.D. card (DHS Form I–197).
						(vi)An
			 American Indian Card issued by the Department of Homeland Security with the
			 classification code “KIC” (Issued by the Department of Homeland Security to
			 identify U.S. citizen members of the Texas Band of Kickapoos living near the
			 U.S./Mexican border).
						(vii)Final adoption
			 decree.
						(viii)Evidence of
			 civil service employment by the United States government before June
			 1976.
						(ix)An
			 official military record of service showing a place of birth in the United
			 States.
						(x)A
			 Northern Mariana Identification Card (Issued by the Immigration and
			 Naturalization Service to a collectively naturalized citizen of the United
			 States who was born in the Northern Mariana Islands before November 4,
			 1986).
						(C)Acceptable
			 documentation to verify proof of identity
						(i)A
			 current State driver’s license bearing the individual’s picture or State
			 identity document also with the individual’s picture.
						(ii)Certificate of
			 Indian Blood, or other U.S. American Indian/Alaska Native tribal
			 document.
						(iii)A
			 school identification card with a photograph of the individual.
						(iv)U.S. military
			 card or draft record.
						(v)Identification
			 card issued by the Federal, State, or local government with the same
			 information included on driver’s licenses.
						(vi)Military
			 dependent’s identification card.
						(vii)Native American
			 Tribal document.
						(viii)U.S. Coast
			 Guard Merchant Mariner card.
						(ix)Data
			 matches with other agencies can be used to verify identity such as those with
			 Federal or State governmental, public assistance, law enforcement, or
			 corrections agencies, at the State’s option. Such agencies may include food
			 stamps, child support, corrections, including juvenile detention, motor
			 vehicle, or child protective services.
						(D)Special identity
			 rules for children under 16In the case of a child under 16 years
			 of age, the following documents may be used for purposes of establishing
			 identity under subparagraph (C):
						(i)A
			 clinic, doctor, hospital, or school record. School records may include nursery
			 or daycare records and report cards. If the State accepts such records, it must
			 verify them with the issuing school.
						(ii)If
			 no previous document is available, an affidavit may be used. An affidavit is
			 only acceptable if it is signed under penalty of perjury by a parent, guardian,
			 or caretaker relative stating the date and place of the birth of the
			 child.
						(c)DefinitionsIn
			 this section:
				(1)The term
			 SCHIP means the program under title XXI of the Social Security
			 Act.
				(2)The term
			 TAA means the program of trade adjustment assistance under chapter
			 2 of title II of the Trade Act of 1974.
				(3)The term ATAA means the
			 program of alternative trade adjustment assistance under 246 of the Trade Act
			 of 1974.
				
